Citation Nr: 0421062	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-25 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from September 1967 
to November 1969.  His military occupational specialty (MOS) 
was combat engineer and he received the National Defense 
Service Medal, the Vietnam Service Medal, 
the Vietnam Campaign Medal, and the Vietnamese Gallantry 
Cross.

In February 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, denied, among 
others, the veteran's claim for service connection for PTSD 
on the grounds that the evidence did not establish that a 
stressful experience (sufficient to give rise to PTSD) had 
occurred while he was on active duty in the military - and, 
in particular, while stationed in Vietnam.  The RO sent him a 
letter in March 1999 notifying him of that decision and 
apprising him of his procedural and appellate rights, but he 
did not timely appeal.

More recently, in June 2002, the RO in Pittsburgh, 
Pennsylvania, denied the veteran's petition to reopen his 
claim for PTSD.  He appealed this decision to the Board of 
Veterans' Appeals (Board).

Unfortunately, further development of the evidence is needed 
before the Board can decide this appeal.  So the case is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.




REMAND

As mentioned, the veteran's application to reopen his claim 
for service connection for PTSD was denied in a June 2002 RO 
rating decision that he appealed.  The RO determined the 
evidence received since its earlier decision, in February 
1999, was not new and material.  In the July 2003 statement 
of the case (SOC) it was indicated that, although there was a 
diagnosis of PTSD of record, the veteran had not identified a 
verifiable stressor to support the diagnosis.  It was then 
stated that "[u]pon a de novo review, service connection for 
[PTSD] remains denied, as a verifiable stressor has not been 
identified to support the diagnosis."  So it is unclear 
whether the RO reopened the claim and readjudicated it on a 
de novo basis (i.e., based on all of the evidence of record, 
new and old).  Since the claim previously was denied, and not 
timely appealed, a de novo review could only occur if new and 
material evidence was submitted subsequent to the initial 
decision.

The veteran was notified in a letter dated February 26, 2004, 
that his current appeal was being certified to the Board, and 
that he had 90 days to, among other things, submit additional 
evidence.  See 38 C.F.R. § 20.1304 (2003).

In a March 10, 2004, RO letter to the veteran it was stated 
that he had been advised on September 22, 2003, that his case 
had been certified to the Board and, so, additional evidence 
that he had submitted was being forwarded to the Board.  
However, there is no copy of a September 22, 2003, RO letter 
on file and, further, it appears that by letter of December 
17, 2003, the RO informed him that before the case was sent 
to the Board the RO wanted to ensure that he was aware of the 
evidence needed to substantiate his claim for service 
connection for PTSD.  This presumably was to comply with the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).



So the Board finds that the case was not certified to the 
Board in September 2003 but, instead, was certified in 
February 2004.  And as a consequence, the additional evidence 
received in March 2004 was received within 90 days after 
certification of the appeal to the Board.  But no 
supplemental statement of a case (SSOC) has been issued 
addressing this additional evidence, and the veteran has not 
waived his right to have this additional evidence initially 
considered by the RO.  See 38 C.F.R. §§ 19.31, 20.1304 
(2003).  Therefore, since this case must be returned to the 
RO, this additional evidence along with the other evidence 
hopefully obtained on remand must be addressed in an SSOC to 
preserve the veteran's procedural due process rights and 
avoid unduly prejudicing him in his appeal.

It was recently held by the United States Court of Appeals 
for the Federal Circuit that the VCAA "does not require VA 
to assist claimants attempting to reopen previously 
disallowed claims absent the provision of 'new and material 
evidence.'  However, VA has chosen to assist claimants 
attempting to reopen in limited circumstances.  Specifically, 
VA will give the assistance described in [38 C.F.R.] 
§ 3.159(c)(1)-(3).  Until the claim is reopened, however, VA 
will not give the assistance in [38 C.F.R.] § 3.159(c)(4) 
(providing a medical examination or obtaining a medical 
opinion)."  See Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 
September 2003).  38 C.F.R. § 3.159(c)(1)-(3) provides that 
VA will assist in obtaining Federal and non-Federal records.  

Accordingly, the case is remanded to the RO for the following 
development and consideration:   

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.   

2.  Ask the veteran to provide a list of all 
additional VA facilities where he has received 
relevant treatment, the records of which have not 
been obtained.  He can do this on VA Form 21-
4138.  Ask that he only provide the dates of 
treatment for missing records, and that he 
identify which VA clinic (mental health or 
hygiene) that provided the treatment, not the 
specific VA doctor.

3.  Also send the veteran copies of VA Form 21-
4142.  Inform him that he has not provided 
sufficient information to obtain additional 
records from private doctors and/or facilities.  
If additional private medical evidence exists it 
must be obtained.  So ask that he provide the 
complete names, addresses (including ZIP Code), 
and dates of this private treatment, and VA will 
assist him in obtaining this additional evidence.  
Also indicate that he can submit this evidence 
himself, if he prefers.  

4.  Request the veteran to set forth clearly and 
concisely all claimed stressful events that 
purportedly occurred in Vietnam.  This should 
include the dates and places of the occurrences, 
the units to which he was assigned at such times, 
and the names of others who were involved, 
injured or killed.  

5.  Prepare a letter asking the U.S. Armed 
Services Center for Research of Unit Records 
(USASCRUR) to provide any available information 
that might corroborate the veteran's alleged 
stressors.  Send USASCRUR copies of any personnel 
records obtained showing service dates, duties, 
and units of assignment, etc.  Also send USASCRUR 
copies of any documents in which the veteran's 
alleged stressors are described.  



6.  Then readjudicate the claim for PTSD in light 
of any additional evidence obtained.  In this 
readjudication, the RO must clarify whether it 
has determined that new and material evidence has 
been submitted to reopen this claim.  If it is 
determined that new and material evidence has 
been submitted to reopen the claim, the RO must 
give further consideration to complete 
evidentiary development under the VCAA, to 
include considering whether a VA medical 
examination or opinion is needed to adjudicate 
the claim.

If the benefit sought on appeal remains denied, 
prepare an SSOC and send it to the veteran and 
his representative.  Give them time to respond to 
it.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


